Citation Nr: 1715909	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating for a right knee disability, and the propriety of the reduction in disability rating for instability, right knee from 10 to 0 percent, effective September 10, 2014, forward.

2. Entitlement to a disability rating in excess of 30 percent prior to April 26, 2013, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.

4. Entitlement to service connection for hemorrhoids, including as secondary to service-connected irritable bowel syndrome (IBS). 

5. Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected IBS.

6. Entitlement to service connection for chronic fatigue syndrome (CFS).

7. Entitlement to service connection for a thoracolumbar spine disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 2001 to August 2005, including service in southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The May 2012 rating decision, in pertinent part, awarded a 30 percent rating for PTSD. The October 2014 rating decision, in pertinent part, reduced the disability rating for instability, right knee, from 10 percent to 0 percent, effective September 10, 2014, denied an increased rating for a right knee disability, and denied service connection for hypertension, hemorrhoids, GERD, CFS, and a back disability.

In May 2013, during the pendency of this appeal, the RO awarded a disability rating of 50 percent for PTSD, effective April 26, 2013.  However, because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

As stated above, the October 2014 rating decision denied entitlement to an increased rating for right knee strain and reduced the disability rating for right knee instability from 10 to 0 percent.  The Board finds that the Veteran's disagreement with the reduced rating for right knee instability is also a disagreement with the denial of an increased rating for a right knee disability, as the issue of an increased rating for a right knee disability is an inherent part of the Veteran's disagreement with the reduced rating for right knee instability.  Accordingly, the Board finds that the Veteran has adequately noted disagreement and that the issue of an increased rating for a right knee disability is currently before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the notice of disagreement). 

The Veteran has waived additional evidence added to the claims file since the most recent and relevant statement of the case and supplemental statement of the case.  See March 2017 Appellant's Brief.

The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here however, the January 2012 and April 2013 VA examinations and March 2015 VA treatment record indicate that he is gainfully employed.  Although the Veteran reported having some issues at work, related to his PTSD symptoms, these issues did not result in unemployment.  In fact, a March 2015 VA treatment record indicated that the Veteran had recently taken a new managerial position at work.  Importantly, the Veteran does not assert the inability to maintain his current job due to service connected disability.  The Board therefore finds that Rice is inapplicable, and a TDIU request has not been inferred.

The issues of entitlement to service connection for hypertension, hemorrhoids, GERD, a back disability, and CFS, and entitlement to an increased rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Following a September 2014 VA examination, the RO reduced the disability rating for the Veteran's service-connected right knee instability from 10 to 0 percent under Diagnostic Code (DC) 5257, effective September 10, 2014; such reduction did not reduce the overall compensation payable.

2. At the time of the reduction in the disability rating for right knee instability, a 10 percent rating had been in effect for a period of less than five years.

3. A permanent improvement in the service-connected right knee instability, to include in terms of his ability to function under the ordinary conditions of life, is not demonstrated.

4. For the entire period on appeal, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability, but not occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1. The reduction in the rating assigned for right knee instability from 10 to 0 percent, effective September 10, 2014, was not proper; restoration of the 10 percent rating is warranted as of such date. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.321, 3.344, 4.71a, Diagnostic Code (DC) 5257 (2016).

2. For the entire period on appeal, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in December 2010, which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the issue of the propriety of the rating reduction for right knee instability from 10 to 0 percent, effective September 10, 2014, the Board notes that the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (identifying the issue as "a rating reduction case, not a rating increase case"). The notice requirements pursuant to 38 C.F.R. § 3.105(e), (i) are discussed in more detail below.

With regard to the duty to assist, VA made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports from August 2009, January 2012, April 2013, and September 2014, lay statements, and the Veteran's statements in support of the claim.

The Veteran was afforded VA compensation examinations in August 2009, January 2012, April 2013, and September 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2009, January 2012, April 2013, and September 2014 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the present claim.  The respective VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  As a result, the Board finds the above-noted VA examinations to be adequate for rating purposes.  

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Right Knee Instability - Rating Reduction Appeal

As noted in the Introduction above, the RO reduced the rating for the Veteran's service-connected right knee instability from 10 to 0 percent disabling, effective September 10, 2014.  See October 2014 rating decision.

As a general rule, VA must abide by specific procedural protections that apply when a veteran's rating is reduced.  38 C.F.R. § 3.105(e) (2016).  However, in Stelzel v. Mansfield, 508 F.3d 1345, 1349 (2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the 60 day notice provision contained in 38 U.S.C.A. § 3012(b)(6) (which was previously the controlling statute of 38 C.F.R. § 3.105) were not required if the overall disability was not reduced.  In other words, where through VA adjudication there is a reduction in rating for one service-connected disability, but the total level of payable compensation remains the same, then the due process provisions 38 C.F.R. § 3.105(e) do not apply.  See also VAOPGCPREC 71-91.   In this case, the October 2014 rating decision that implemented the rating reduction did not reduce the Veteran's overall level of compensation - the Veteran had a combined disability rating of 90 percent before and after the reduction; therefore, the procedural requirements of 38 C.F.R. § 3.105(e) are inapplicable.

While the procedural protections of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) do not apply in this case, the standards for effectuating a reduction based on improvement are applicable, as set forth in 38 C.F.R. § 3.344.  Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

In this case, the 10 percent disability rating for the service-connected right knee instability was in effect from November 5, 2010, to September 10, 2014, so for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply. 

Rather, with regard to disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  The RO reduced the disability rating based on the result of a September 2014 VA examination.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.

In Brown v. Brown, 5 Vet. App. 413 (1993), the U.S. Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those that have been in effect for less than five years.  Id. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id. 

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Turning to the relevant regulations governing the right knee instability at issue, recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. 
§ 4.71a, DC 5257.  

DC 5257 provides for a 10 percent disability rating where the recurrent subluxation or lateral instability is "slight," a 20 percent disability rating where the subluxation or lateral instability is "moderate," and a 30 percent disability rating where the subluxation or lateral instability is "severe."  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in August 2009.  The VA examiner noted that the Veteran had had pain, but no swelling or instability since the initial injury during service.  The Veteran noted a locking sensation that occurred about two times per week, and he noticed it more commonly when he was walking downstairs.  He used a brace two to three times a week for anywhere from two to eight hours when his symptoms flared up.  He had not experienced any flares recently.

In January 2011, the Veteran's wife stated that the Veteran "can be walking just doing normal things or just standing there and he will wobble and then he has to sit down and rest his knee." 

In January 2011, the Veteran's friend stated that he had noticed that the Veteran's knee "gives out."

The Veteran was afforded an additional VA examination in January 2012.  Joint stability testing indicated that he had mild instability of the right knee.  The VA examiner stated that there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran reported wearing a knee brace on occasion. 

An April 2014 VA treatment record indicated that minimal knee instability was noted on examination, but it was not clear whether this applied to the right or left knee.

The Veteran was afforded an additional VA examination in September 2014.  All joint stability testing was normal for the right knee, and the VA examiner stated that there was no evidence or history of recurrent patellar subluxation/dislocation.

In March 2015, the Veteran stated that his right knee "continually goes out on" him.

A September 2015 VA treatment note indicated that the Veteran's knee gave out on him while going up stairs and caused him to fall.

A November 2015 MRI report indicated that there was no evidence of internal derangement of the right knee.  However, the report also indicated that the Veteran reported that his right knee was giving out and he had recently fallen.  

A March 2016 VA treatment record indicated that there was "right knee worsening use of brace [sic]."

In May 2016, the Veteran stated that his right knee had given out on several occasions since the September 2014 VA examination.  

The question consequently before the Board is whether the Veteran's right knee instability had demonstrated improvement at the time of the rating reduction.

On review of all applicable evidence, the Board finds that permanent improvement in the right knee instability has not been shown to have occurred.  The Veteran has consistently reported experiencing right knee instability throughout the period on appeal.  The Board finds these lay statements to be both competent and credible.  Finally, it cannot be determined, based on the evidence of record, that the purported improvement in the Veteran's right knee instability actually reflected an improvement in his ability to function under the ordinary conditions of life and work in light of the Veteran's reports throughout the period on appeal of his knee "going out" and causing him to fall.  See Brown, 5 Vet. App. at 420-21.   Thus, while the Board finds probative the evidence of no instability demonstrated during the September 2014 VA examination, the Board also finds probative the Veteran's lay reports of right knee instability resulting in falls.  At the very least, the evidence is in relative equipoise on the question of improvement.  Accordingly, with resolution of any doubt in the Veteran's favor, the Board cannot conclude that the weight of the evidence shows a material improvement in the right knee instability that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  The Veteran is therefore entitled to restoration of the 10 percent rating for the service-connected right knee instability, effective September 10, 2014.  The issue of entitlement to a rating higher than 10 percent will be addressed in the remand portion of this decision.

Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for PTSD - Analysis

The Veteran is in receipt of a 30 percent disability rating for PTSD prior to April 26, 2013, and 50 percent thereafter, under 38 C.F.R. § 4.130, DC 9411.  He contends that a higher rating is warranted.  

All psychiatric disabilities are evaluated under a General Rating Formula for mental disorders.  38 C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.   Id.   VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in May 2013; therefore, the claim is governed by DSM IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning now to the relevant evidence, in December 2010, the Veteran's wife stated that "the slightest thing can set him off.  When he gets like this he just wants to be left alone and be like this for hours."   He did not feel comfortable in crowded places, so he would go grocery shopping after midnight and would not go out to eat.  She said he was hypervigilant when traveling.  The Veteran's wife indicated that he "holds things back more and tends not to get attached."  He told her that the only things in this world that really matter to him are his two kids.  She stated that he did not like heat and did not even want the heater on in the car during the winter, as he would "go into a panic attack mode where it's hard for him to breath[e] and he gets all shaky."  

In December 2010, the Veteran's father stated that he conducted all business and day-to-day activities in an aggressive manner.  He was quick to anger even with family and friends, but with strangers his ability to control his temper was nearly nonexistent.  He would fly into a rage at the slightest provocation.  His father said that the Veteran's default response to almost any situation or problem was some form of angry outburst or violence, which caused him difficulty in many situations as he was forced to walk away or leave situations when his temper became a problem with both his family and the public.  The Veteran also had short term memory issues, which also caused him to become angry and agitated.

In December 2010, the Veteran's friend stated that the Veteran was very aggressive, argumentative, paranoid, and reclusive.  

The Veteran was afforded a VA compensation examination in January 2012.  The Veteran reported being told that he was depressed.  He was easily angered.  He reported that he was not sure about his own emotions, but had some anxiety since service.  He reported having intrusive thoughts and flashbacks about incidents in Iraq.  He had nightmares three to four times a week.  He stated that he sometimes would get up after a dream of a killing rampage and would start shaking for a couple of hours after that with his heart racing.  He had anxiety, nervousness, and panic attacks at night.  He was hypervigilant at home.  His wife reported that he had mood problems, anger issues, and would sleep with a gun near his head, under the pillow, or carrying it.  The Veteran reported that loud band sounds and explosions bothered him and made him hypervigilant.  He did not like crowds, and would only go to the grocery store on Sunday during church time when there were not many people there.  He reported feeling depressed, irritable, and easily angered.  He indicated that he was not as angry at home as compared to outside.  He had been working in a prison for the last five years, and had difficulty with the prison population.  He had been married since 2007 and had two children.  He spent time at home with his family.  He was independent in activities of daily living.  His speech and language were normal and thought processes were coherent.  He had no active suicidal or homicidal thoughts, and no hallucinations or delusions.  He reported having some short-term memory problems.  He could do serial seven subtractions from 100.  A GAF score of 60 was assigned.  

In October 2012, the Veteran's brother stated that he had been very close with his brother over the years.  The Veteran would visit his brother a lot on his days off.  

A November 2012 VA treatment note indicated that the Veteran had memory difficulty.  He reported that there had been break-ins in his area and that was making him anxious.  He stated that he would shoot if someone came into his home.  He was having more flashbacks due to this happening in his neighborhood.  

In November 2012, the Veteran stated that he did not have friends and kept to himself.  He would rather not leave his house, and going to work was "bad enough."  He noted that as a correctional officer he had to work with Muslims and the bad memories from service kept him on edge, just waiting for someone to get out of line.  He noted that unprovoked irritability was a problem.  He reported having three panic attacks per week brought on by hot weather, driving, or crowds.  He stated that he was never motivated to do anything, which caused problems with work and his wife.  His moods were always up and down.  He stated that his being angry or want to fight had caused many relationship problems and problems at work. 
	
The Veteran was afforded a VA examination in April 2013.  The Veteran reported having difficulty around people, and panic attacks at least a couple of times a day when he was around people or driving.  He did not like to be around people, and only felt comfortable at home or at work.  If he had to go to the store, it would be at different times.  He had road rage and irritability issues related to driving.  He reported that his wife and counselor told him that he was depressed.  He was not blowing up as much and was able to control himself since being on prescription medication.  He reported no suicidal thoughts, but at times felt irritable and felt like smacking someone if they were doing stupid things.  He dreamt about Iraq a couple of times a week, and his hands would shake when he woke up.  He avoided watching war-related events on television.  He was hypervigilant with any pops, car backfires, or loud sounds.  He had worked in prisons for seven years.  He had been married twice, presently since 2007.  The Veteran reported that it was stressful for him to go to the VA for his appointments.  He felt comfortable at home with his wife and children.  He reported worrying a lot and was always looking around when in public.  He carried a weapon.  Speech and language were normal, and he was interactive and made good eye contact.  He reported having some short-term memory issues, including difficulty remembering names.  He had no auditory or visual hallucinations, but he has tinnitus and sometimes was hypervigilant and felt like he heard noises.  However, when he would check around, there was nothing there.  He reported being anxious, especially around people.  A GAF score of 50 was assigned.  He had panic attacks at least a couple of times a day.  Other symptoms included social anxiety issues, irritability, and depression.  The VA examiner noted that the Veteran's symptoms had increased, especially relating to social anxiety issues and avoidance behaviors.  The Veteran reported missing a total of six days of work in the past year, secondary to panic attacks and stress.  The VA examiner opined that eth Veteran's symptoms were moderate to severe, and he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

In May 2013, the Veteran stated that in stressful situations he tended "to want to go overboard with what needs to be done."  He reported being passed over for promotions because he had "to call of[f] work to try and relax so [he did not] go into work on edge."  He had gotten in trouble for memory problems at work.  He stated that without his medication he would get mad and into a rage that was really had to control.  He reported getting in trouble outside of work for fighting.  He had been in trouble at work for excessive use of force.  His panic attacks lasted for 15 -20 minutes three to four times a day.  He had problems with his wife because he never wanted to leave the house.  He said that he did not have friends.  He reported that these symptoms had been the same for at least four years.

A January 2014 VA treatment record indicated that the Veteran continued to experience severe PTSD symptoms.  He preferred solitude and isolated himself.  He disliked crowds, tried to arrange appointments/errands for low volume times, and did not even wait in the waiting room at the VA clinic.  He experienced flashbacks every other day, as well as intrusive thoughts every day.  These could be triggered by heat, storms, and loud and unexpected noises.  He limited his television watching and was only on the internet for business and football.  He was emotionally detached, withdrawn, and numb to his surroundings.  He was avoidant and hypervigilant with an exaggerated startle response.  A GAF score of 50 was assigned.

A February 2014 VA treatment record indicated that his job was going fairly well, with only one recent episode of anger problems.  His mood was anxious and his affect was congruent.  The heat and temperature at which his wife kept the house was a big trigger for his irritability.  

An April 2014 VA treatment record indicated that the Veteran had a couple of bad episodes with nightmares and one with panic.  He continued to have issues with vigilance and irritability.  He was frequently aggravated by other drivers and unthinking people in stores.  The Veteran had a recent scenario at work where his anger was expressed loudly and his filters were limited, but he did not receive any repercussions.  On examination, the Veteran's mood was anxious and his affect was congruent.  There was no evidence of any psychotic thought processes or significant cognitive dysfunction.  The VA examiner opined that he was stable, but he could improve with his vigilance and irritability, and have a better quality of life.  He was looking for a new job and optimistic about a new position.  He enjoyed his children and fishing.  The Veteran reported moderately repeating disturbing memories and dreams.  He had frequent flashbacks.  He often had physical reactions and was very upset when something reminded him of stressful experiences from the past.  He avoiding thinking, talking, or having feelings about his stressful experiences from the past.  He reported having quite a bit of trouble remembering important parts of the stressful experience from the past.  He had an extreme loss of interest in activities he used to enjoy, and felt moderately distant or cut off from other people.  He reported having "a little bit" of difficulty concentrating.  

An October 2014 VA treatment record indicated that the Veteran's appetite fluctuated.  He continued to experience severe, vivid nightmares several times per week.  His energy and motivation were doing fairly well.  The VA examiner noted that he pushed himself for the sake of his family.  He enjoyed spending time with his family, but noted that his family said he was grumpy.  The VA examiner noted that the Veteran's severe PTSD symptoms had been exacerbated recently due to increased pain levels.  

A March 2015 VA treatment note indicated that the Veteran continued to experience severe, vivid nightmares several times per week.  His energy and motivation were doing fairly well.  He was now in a managerial role at work.  He planned to take four weeks of leave over the summer to travel with his family.  He continued to experience PTSD symptoms, which were daily and at times a severe struggle for him.  He preferred solitude and isolated himself.  He disliked crowds and tried to arrange appointments/errands for low volume times.  He experienced flashbacks every other day and intrusive thoughts every day.  He was emotionally detached, withdrawn, and numb to his surroundings.  He was avoidant and hypervigilant, with an exaggerated startle response.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity for the entire period on appeal.  The VA treatment records, VA examination reports from August 2009, January 2012, April 2013, and September 2014, lay statements, and the Veteran's statements indicated that the Veteran had symptoms of anxiety, frequent panic attacks, disturbances of motivation and mood, suspiciousness, depressed mood, difficulty concentrating, hypervigilance, difficulty in establishing and maintaining effective work and social relationships, impaired short term memory, difficulty in adapting to stressful circumstances, impaired impulse control, irritability, flashbacks, nightmares, avoidant behaviors, and emotional detachment.  Therefore, a disability rating of 50 percent is warranted for PTSD for the entire period on appeal. 

However, in this case, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or more nearly approximated for the entire period on appeal.  In this regard, the evidence does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas.  The evidence shows no symptoms of suicidal ideation, obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  There were also no symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, obsessional rituals which interfere with routine activities, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  Although the Veteran reported severe irritability and anger issues and difficulty in adapting to stressful circumstances, the record does not reflect occupational and social impairment in most areas such that a 70 percent disability rating would be appropriate.  The Veteran reported having at least good relationships with his family.  While he has been divorced twice, his current marriage has lasted for 10 years.  He has worked for the same employer for many years, and was recently promoted to a managerial position.  He has numerous hobbies and some social activities, including activities with his children, hunting, and fishing.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD.

For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 50 percent, but no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

The rating reduction from 10 to 0 percent for right knee instability was not proper; the 10 percent rating for right knee instability is restored, effective September 10, 2014.

For the entire period on appeal, a 50 percent disability rating, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.
REMAND

The record reflects that the Veteran's most recent VA examination for a right knee disability occurred in September 2014.  The fact that a VA examination is more than two years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran's VA treatment records indicate that his right knee disability has worsened since the September 2014 VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected right knee disability.  Snuffer, 10 Vet. App. at 400.

Private treatment records have been identified.  A September 2014 VA treatment record indicates that the Veteran was being treated by a private rheumatologist.  However, there are no records from a private rheumatologist in the claims folder.  Therefore, a remand is necessary to attempt to obtain these records, as any potential records may help to substantiate the CFS claim.

An addendum is needed to determine the nature and etiology of the Veteran's hypertension.  The September 2014 VA examiner stated that the Veteran did not have a diagnosis of hypertension in his problem list and was not on any medication for treatment of hypertension.  He stated that the Veteran did not now have or had ever been diagnosed with hypertension.  However, a March 2016 VA treatment record indicates that the Veteran had hypertension in part due to anxiety and stress and was on Lisinopril to treat hypertension.  Based on this new evidence, a remand is necessary to obtain a medical opinion as to the etiology of the Veteran's current hypertension.  Id.

Similarly, a remand is necessary to obtain a medical opinion as to the etiology of the Veteran's current GERD.  While the September 2014 VA examiner stated that the Veteran did not have a diagnosis of GERD in his active problem list and several tests had failed to show GERD, a February 2015 VA treatment record indicates that the Veteran had a diagnosis of, and was being treated for, GERD.  
A VA examination is needed to determine the etiology of any current hemorrhoids.  
Here, the Veteran reports a current diagnosis of hemorrhoids and contends that the hemorrhoids may be associated with the service-connected IBS.  See May 2016 substantive appeal.  He is competent to report observable symptoms of hemorrhoids.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, there is insufficient competent medical evidence to decide the claim.  

Lastly, a VA examination is needed to determine the etiology of the Veteran's thoracolumbar spine disability.  The Veteran contends that this thoracolumbar spine condition is related to, or caused by service, to include as secondary to the service-connected right knee disability.  However, there is insufficient competent medical evidence to decide the claim.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records since March 2016 and associate them with the claims file.

2.  Contact the Veteran and ask him to provide any information regarding any outstanding private treatment records pertinent to all claims on appeal, particularly to include from a private rheumatologist.  Then provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for these identified outstanding and relevant private treatment records.  Also advise the Veteran that he may submit such records if he so chooses. 

Then obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3.  IF AND ONLY IF relevant treatment records from the private rheumatologist are obtained or any other evidence pertinent to the CFS claim, forward the Veteran's claims folder to the VA examiner who conducted the September VA examination, or, if s/he is unavailable, from another suitably qualified clinician. 

The need for another examination is left to the discretion of the examiner. The purpose for obtaining another addendum is to clarify the etiology of any current CFS.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to respond to the following:

(a) Indicate whether the Veteran currently has CFS.

(b) For any currently diagnosed CFS, provide an opinion as to whether it is at least as likely had its onset during service or is otherwise related to it.

A thorough explanation must be provided for the opinion rendered.  

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  All necessary tests should be conducted.

5.  Forward the Veteran's claims folder to the VA examiner who conducted the September VA examination, or, if s/he is unavailable, from another suitably qualified clinician.  The need for another examination is left to the discretion of the examiner. The purpose for obtaining another addendum is to clarify the etiology of hypertension.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to offer the following opinion:

*Is it at least as likely as not that the Veteran's current hypertension is proximately due to, or aggravated by his service-connected PTSD?

A thorough explanation must be provided for the opinion rendered.  

6.  Forward the Veteran's claims folder to the VA examiner who conducted the September VA examination, or, if s/he is unavailable, from another suitably qualified clinician.  The need for another examination is left to the discretion of the examiner. The purpose for obtaining another addendum is to clarify the etiology of GERD.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to respond to the following:

(a) Clarify whether GERD is currently diagnosed.  Attention is drawn to a February 2015 VA treatment record indicating that the Veteran had a diagnosis of and was being treated for GERD.

(b) Provide an opinion as to whether it is at least as likely as not that any current GERD is proximately due to, or aggravated by his service-connected IBS.

A thorough explanation must be provided for the opinion rendered.  

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his thoracolumbar spine disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to offer the following opinion:

(a) Is it as least as likely as not that the Veteran's current thoracolumbar spine disability is related to or caused by service?

(b) Is it as least as likely as not that the Veteran's current thoracolumbar spine disability is proximately due to, or aggravated by, his service-connected disabilities, including the right knee disability and cervical spine disability?

The examiner should note the November 2012 thoracic spine x-ray report noting "exaggerated dorsal kyphosis with multiple wedge deformity mid dorsal vertebrae in association with multiple small Schmorl's nodes as well."

A thorough explanation must be provided for the opinion rendered.  

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed hemorrhoids.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to respond to the following:

(a)  Indicate the presence of hemorrhoids.

(b) Provide an opinion as to whether it is at least as likely as not that any current hemorrhoids are proximately due to, or aggravated by his service-connected irritable bowel syndrome.  

A thorough explanation must be provided for the opinion rendered.  

9.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  
An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


